Citation Nr: 0530817	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
evaluation for anxiety reaction, and denied service 
connection for sleep apnea.

A motion to advance on the docket was filed in October 2005 
and granted the following month.  The case is now before the 
Board for appellate review.

In view of the award of a 70 percent rating for anxiety 
reaction, the RO should address the matter of entitlement to 
a total disability rating based on individual 
unemployability.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Resolving all doubt in the veteran's favor, his anxiety 
reaction is manifested by evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
suicidal ideation, impaired impulse control, neglect in 
hygiene, difficulty in establishing and maintaining effective 
social relationships, and spatial disorientation.

3.  The preponderance of the evidence is against a finding 
that sleep apnea is causally related to the veteran's 
service-connected anxiety reaction.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for anxiety 
reaction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9400 (2005).

2.  Sleep apnea is not proximately due to or the result of 
the veteran's service-connected anxiety reaction.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003, August 2003, and July 2005.  Since these letters 
essentially provided notice of elements (1), (2), (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in an October 2003 SOC and a November 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2005 letter contains a specific request that 
the veteran provide the VA with any evidence that pertains to 
his claim.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The veteran's DD-214 is not of record.  In 2004, the RO 
requested such document, however it was noted that the 
veteran's separation record was fire-related and thus 
unavailable.  When a service medical record is unavailable, 
the Board is mindful that it has a heightened duty to assist 
the veteran in the development of his claim.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The claims folder contains service medical records, relevant 
treatment records from VA medical centers in Gainesville and 
Daytona Beach, lay statements, Internet articles and treatise 
information regarding insulin shock therapy, as well as 
private medical evidence from Florida Hospital Deland, Dr. 
Mirante, and Atlantic Surgery Center.  The veteran was 
afforded relevant examinations for VA purposes in November 
2001, December 2004, and April 2005.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Legal Criteria - Increased Evaluations

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, Internet articles, 
treatise information, and lay statements.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Increased Evaluation Claim for Anxiety Reaction

In May 1944, the veteran was medically discharged from the 
active service due to severe, mixed-type psychoneurosis.  In 
a May 1944 rating decision, the RO granted service connection 
for psychoneurosis and assigned a 10 percent evaluation.  In 
a January 2002 rating decision, the RO increased the 
evaluation to 50 percent, effective from May 30, 2001.  The 
50 percent evaluation for anxiety reaction has continued to 
the present.  

The veteran contends that the currently assigned 50 percent 
evaluation does not adequately reflect the severity of his 
anxiety.  The 50 percent evaluation has been assigned 
pursuant to Diagnostic Code 9400.  See 38 C.F.R. § 4.130 
(2005).  In accordance with the rating schedule, generalized 
anxiety disorders are evaluated under the general rating 
formula for mental disorders.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.    

The veteran presented to his November 2001 VA examination 
well-groomed, displaying good hygiene.  He reported living 
with his wife, who also has a mental illness.  The veteran 
stated that he recently developed a closer relationship with 
his two adult children and has several friends.  He recently 
traveled with his wife to visit his grandchildren.  The 
veteran stated that he did not participate in leisure 
activities due to his physical ailments.  He insisted that 
during service, he was used as guinea pig and subjected to 
experimental insulin shock therapy.  He expressed anger 
toward the military because it has not admitted that the 
shock therapy actually took place.  The veteran denied any 
instances of violence or assaulted behavior.  He was alert, 
and oriented as to time, place, and situation.  His affect 
was blunted and his mood was depressed.  There were no 
evident speech impairments and his thoughts were noted as 
clear, relevant, logical, and circumstantial.  His Global 
Assessment of Functioning (GAF) score was 45.

According to a January 2003 statement, the veteran reportedly 
swung his arms at his wife while asleep.  

VA treatment records dated in 2003 and 2004 show continued 
treatment for anxiety.  The veteran continued to report 
nightmares and excessive sleeping.  In October 2003, the 
veteran reported having no suicidal ideations.  But later in 
the session, he admitted suicidal ideation, but stated that 
he had no plans to actually carry it out.  

In January 2005, the veteran was diagnosed with possible 
early Parkinson's disease.

The veteran presented to his April 2005 VA examination well-
groomed.  He reported being worried about many things, 
especially about how the VA reportedly subjected him to 
insulin during service.  He attributed all of his 
difficulties to the claimed insulin shock therapy.  On 
examination, he spoke softly in a monotone voice with some 
pauses in his speech.  He had problems finding words, and his 
thought processes continued to revert back to his desire for 
the VA to admit that he was used as an experimental subject 
for insulin shock therapy.  He was tangential in his thought 
processes as well, as he was unable to give goal-directed 
answers to questions posed.  He was oriented times three, but 
had some short-term memory impairment.  He admitted feelings 
of depression and hopelessness.  The veteran reported having 
nightmares at times about his reported insulin shock therapy.  
The examiner deemed the veteran competent for purposes of 
managing his VA benefit payments.  Diagnoses included 
dysthymic disorder and generalized anxiety disorder.  His GAF 
score was 45.  The examiner observed that the veteran was 
unable to stop his obsessive thoughts regarding the claimed 
insulin shock therapy.  Without confirmation from the 
military or VA regarding this claimed experiment, the 
examiner felt that the veteran would more than likely 
continue to have anxiety and excessive rumination.  The 
examiner also indicated that the veteran's depressive 
symptoms stem from increasing medical problem and advancing 
age.

On review, the Board finds an evaluation of 70 percent for 
anxiety reaction is warranted.  The veteran's anxiety is 
manifested by flattened affect, depressed mood, recurrent 
nightmares, impairment of short-term memory, obsessional 
rituals, and disturbances of motivation and mood.  However, 
there is evidence of occupational and social impairment with 
deficiencies in many areas, such as work, school, family 
relations, judgment, thinking, or mood.  He has exhibited 
suicidal ideation and difficulty in establishing and 
maintaining effective social relationships, and spatial 
disorientation.  The evidence reflects that the veteran has 
been consistently well-groomed at his VA examinations and 
outpatient sessions.  However, he no longer maintains a close 
relationship with his adult children.  The veteran, while 
asleep, has apparently swung at his wife and he still 
experiences recurrent nightmares.  He has expressed suicidal 
ideation in the past.  His GAF scores have consistently been 
in the range of 41-50.  A GAF of 41 to 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  

A rating in excess of 70 percent is not warranted.  The 
veteran does not exhibit total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Overall, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 100 percent evaluation.  Consequently, an 
evaluation for anxiety reaction in excess of 70 percent is 
not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).

Secondary Service Connection Claim for Sleep Apnea

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that the veteran's sleep apnea was 
incurred or aggravated in service.  Rather, the veteran 
contends that sleep apnea is related to his service-connected 
anxiety reaction.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

In this case, the objective evidence shows a current 
diagnosis of sleep apnea.  However, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's sleep apnea is proximately due to, or the result 
of, his service-connected anxiety.  The Board acknowledges 
Dr. Mirante's April 2001 and December 2003 statements, in 
which he suggested a relationship between anxiety and sleep 
apnea.  Also of record is an unfavorable opinion by a 
December 2004 VA examiner.  The examiner specifically opined 
that the veteran's sleep apnea was not related to his 
service-connected anxiety.  In arriving at such opinion, the 
examiner explained that the veteran's sleep apnea was a 
physical impairment, pointing to nonspecific interstitial 
fibrosis of the lungs, as seen on December 2004 x-rays.  
Prior x-rays taken in 1999 failed to show such disease.  
Therefore, the examiner was unable to relate the veteran's 
sleep apnea to his service-connected anxiety.

As physicians, both the VA examiner and Dr. Mirante are 
competent to render medical opinions since they possess the 
requisite medical training.  Thus, the Board must assess the 
probative value of each opinion.  On review, the Board finds 
that the December 2004 VA opinion outweighs Dr. Mirante's 
opinion.  First, the December 2004 examiner indicated that he 
reviewed the entire claims folder, to include evidence from 
Dr. Mirante.  In contrast, there is no indication that Dr. 
Mirante reviewed the veteran's claims folder, therefore his 
opinion is considered less informed.  Second, the December 
2004 VA physician pointed to particular medical evidence and 
provided supporting rationale, and Dr. Mirante did not.  
Based on the foregoing reasons, the Board finds the December 
2004 VA opinion to be of more probative value.  

Although the veteran attributes his sleep apnea to service-
connected anxiety reaction, his opinion as to a medical 
matter is without probative value because he, as a layperson, 
is not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against a finding that the 
veteran's sleep apnea is proximately due to the veteran's 
anxiety, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER


Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction is denied.

Service connection for sleep apnea, claimed as secondary to 
service-connected anxiety reaction, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


